              Case 5:18-cv-05711-BLF Document 91 Filed 06/26/19 Page 1 of 8




 1   MAKAN DELRAHIM
     Assistant Attorney General, Antitrust Division
 2
 3   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 4
     ANDREW C. FINCH
 5   Principal Deputy Assistant Attorney General, Antitrust Division
 6
     MICHAEL F. MURRAY
 7   Deputy Assistant Attorney General, Antitrust Division
 8   TAYLOR M. OWINGS
 9   Counsel to the Assistant Attorney General, Antitrust Division

10   JEFFREY D. NEGRETTE (DCBN 482632)
     Attorney, Antitrust Division
11
     950 Pennsylvania Ave. NW
12   Office 3224
     Washington, DC 20530
13   Telephone: (202) 598-2384
     Facsimile: (202) 514-0536
14
     E-mail: jeff.negrette@usdoj.gov
15
     Attorneys for the United States of America
16
                                UNITED STATES DISTRICT COURT
17
                              NORTHERN DISTRICT OF CALIFORNIA
18
                                         SAN JOSE DIVISION
19
20
       NSS LABS, INC.,                                   No. 5:18-cv-05711-BLF
21                Plaintiff
22                                                       STATEMENT OF INTEREST OF
       v.                                                THE UNITED STATES
23
        CROWDSTRIKE, INC.; SYMANTEC
24      CORPORATION; ESET, LLC; ANTI-
25      MALWARE TESTING STANDARDS
        ORGANIZATION, INC; AND DOES 1-50,
26      INCLUSIVE,
                Defendants.
27
28


     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 5:18-cv-05711-BLF
               Case 5:18-cv-05711-BLF Document 91 Filed 06/26/19 Page 2 of 8




 1                               INTEREST OF THE UNITED STATES
 2          The United States respectfully submits this statement pursuant to 28 U.S.C. § 517, which
 3   permits the Attorney General to direct any officer of the Department of Justice to attend to the
 4   interests of the United States in any case pending in a federal court. The United States enforces
 5   the federal antitrust laws and has a strong interest in the proper interpretation of the Standards
 6   Development Organization Advancement Act of 2004 (“SDOAA”). In particular, the United
 7   States has a significant interest in the correct interpretation of the exemption from per se
 8   treatment for standards development organizations engaging in standard setting activities. An
 9   overly broad interpretation of the SDOAA exemption will harm American consumers by
10   inadvertently protecting the very conduct our antitrust laws were designed to prevent. Antitrust

11   exemptions should not be extended more broadly than allowed by the applicable statute, given

12   that antitrust law “is a central safeguard for the Nation’s free market structures.” N.C. State Bd.

13   of Dental Exam’rs v. FTC, 135 S. Ct. 1101, 1109 (2015).

14                                           INTRODUCTION

15          Plaintiff NSS Labs, Inc. (“NSS”) filed a complaint alleging the Anti-Malware Testing

16   Standards Organization, Inc. (“AMTSO”) and its member organizations worked together to

17   promulgate an industry standard with the effect of unreasonably restraining competition in

18   violation of Section 1 of the Sherman Act. Because, according to NSS, the industry standard

19   requires a group boycott, and that group boycott is the type of restraint on trade that the antitrust

20   laws treat as having a predictable anticompetitive effect, NSS pleads that the conspiracy to

21   promulgate and give effect to the standard was per se unlawful. AMTSO filed a motion to

22   dismiss alleging, in part, that AMTSO is a “standards development organization” entitled to

23   exemption from per se claims under the SDOAA.

24          The United States urges the Court not to dismiss NSS’s per se claims based on a

25   presumption that the SDOAA applies to AMTSO without further evidence, because NSS’s

26   allegations raise a factual question about whether the SDOAA applies to AMTSO. In particular,

27   NSS alleges that “AMTSO’s membership consists principally of cybersecurity companies [with]

28   only a small number of companies who provide testing services…,” and thus that the

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 5:18-cv-05711-BLF               1
                 Case 5:18-cv-05711-BLF Document 91 Filed 06/26/19 Page 3 of 8




 1   organization’s standards development process may not incorporate the “balance of interests”
 2   required by the SDOAA. Compl., Doc. 1, ¶ 54. Given these allegations, AMTSO’s argument
 3   for dismissal of the per se claims based on the presumed applicability of the SDOAA is
 4   conclusory and premature.
 5             1. Legal Background
 6             The SDOAA, codified at 15 U.S.C. §§ 4301-4306, amended the National Cooperative
 7   Research and Production Act of 1993 (“NCRPA”) to preclude per se treatment for any
 8   “standards development organization” (“SDO”) while engaged in “standards development
 9   activity.” 1 15 U.S.C. § 4302(2). The SDOAA defines an SDO as an organization that “plans,
10   develops, establishes, or coordinates voluntary consensus standards using procedures that

11   incorporate the attributes of openness, balance of interests, due process, an appeals process, and

12   consensus in a manner consistent with the Office of Management and Budget Circular Number

13   A-119, as revised February 10, 1998.” 15 U.S.C. § 4301(a)(8). This Circular does not define

14   any of these attributes other than “consensus,” but the SDOAA legislative findings and history as

15   well as OMB’s 2016 revision of the Circular provide further guidance.

16             The SDOAA’s own legislative findings elaborate on the attributes outlined in the Circular

17   and provide further insight on their interpretation, including a specific reference to balance of

18   interests: “Such principles provide for…balancing interests so that standards development

19   activities are not dominated by any single group of interested persons….” Pub. L. No. 108-237,

20   title I, § 102(5)(C), 118 Stat. 661, 662 (2004).

21             From a practical standpoint, the “balance of interests” requirement of the SDOAA is

22   particularly critical as it gives meaning to the statute’s other required attributes of openness, due

23   process, an appeals process, and consensus. A “single group of interested persons” is unlikely to

24   leverage these other tools of consensus building because there is little to disagree about. A

25
     1
         The following discussion focuses on the procedural attributes required by the SDOAA’s
26
     definition of an SDO. The ability of an organization to claim the SDOAA’s protections will
27
     depend on whether it engaged in qualifying “standards development activity” and whether any
28
     such activities were conducted using the type of procedures required under the Act.
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 5:18-cv-05711-BLF               2
               Case 5:18-cv-05711-BLF Document 91 Filed 06/26/19 Page 4 of 8




 1   dominant single group is also able to circumvent the other protective attributes enumerated in the
 2   SDOAA to suppress minority interests. As an example, an SDO’s consensus requirements (i.e.
 3   70% of votes) may be overcome when one group holds overwhelming voting power, even
 4   though no actual consensus among interest groups was reached.
 5          Courts recognize the competitive harm that can ensue in such circumstances. “There is
 6   no doubt that the members of [trade] associations often have economic incentives to restrain
 7   competition and that the product standards set by such associations have a serious potential for
 8   anticompetitive harm.” Allied Tube & Conduit Corp. v. Indian Head, Inc., 486 U.S. 492, 500
 9   (1988). Yet despite this risk, competitive benefits can result when “private associations
10   promulgate…standards…through procedures that prevent the standard-setting process from

11   being biased by members with economic interests in stifling product competition….” Id. at 501.

12   “What [parties] may not do (without exposing [themselves] to possible antitrust liability for

13   direct injuries) is bias the process by…stacking the private standard-setting body with

14   decisionmakers sharing their economic interest in restraining competition.” Id. at 511; see also

15   Am. Soc. of Mech. Engineers, Inc. v. Hydrolevel Corp., 456 U.S. 556, 571 (1982) (“[A] standard-

16   setting organization…can be rife with opportunities for anticompetitive activity.”). The

17   attributes and criteria identified in the SDOAA provide criteria to organizations for how to

18   mitigate these risks.

19          A 2003 House Report referenced both these cases as “particularly instructive” in shaping

20   the SDOAA. H.R. Rep. No. 108-125, at 4 (2003). In explaining the SDOAA’s basis for

21   precluding per se treatment, Congress reasoned: “The rationale…is that SDOs, as non-profits

22   serving a cross-section of an industry, are unlikely to engage in anti-competitive conduct

23   creating market dominance.” Id. at 3-4 (emphasis added). This “cross-section of an industry”

24   references the “balance of interests” requirement of the SDOAA that works to prevent

25   dominance by a subset of the industry.

26          In 2016, the Office of Management and Budget revised Circular A-119, referenced by the

27   SDOAA, elaborating on the definition of each of the Circular’s previously identified attributes.

28   Notice on Revision of OMB Circular No. A-119, 81 Fed. Reg. 4673 (Jan. 27, 2016). The 2016

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 5:18-cv-05711-BLF               3
                 Case 5:18-cv-05711-BLF Document 91 Filed 06/26/19 Page 5 of 8




 1   Circular defines the “balance” requirement as: “The standards development process should be
 2   balanced. Specifically, there should be meaningful involvement from a broad range of parties,
 3   with no single interest dominating the decision-making.” Office of Mgmt.& Budget, Exec.
 4   Office of the President, OMB Circular No. A-119 § 2e(ii), as revised January 27, 2016.
 5             2. Factual Allegations
 6             NSS alleges a number of facts about the structure and makeup of AMTSO which bear on
 7   the question whether it meets the SDOAA’s balance of interests requirement. Specifically, “we
 8   [NSS] have observed that the AMTSO forum (currently dominated by vendors) has on more than
 9   one occasion attempted to limit [test content and procedures].” Compl., Doc. 1, ¶ 17. Further,
10   “AMTSO’s membership consists principally of cybersecurity companies and only a small

11   number of companies who provide testing services to the cybersecurity companies.” Id. ¶ 54.

12   Finally, “[w]hile providers of…testing services, including NSS Labs, are allowed to and do

13   participate in AMTSO, they constitute a small minority of AMTSO members and are easily

14   outvoted by…product vendor members as indeed they were in the adoption of the AMTSO

15   Testing Standard.” Id. ¶ 60.

16             In its motion to dismiss, AMTSO declares “all per se claims…must be dismissed”

17   because “the SDOAA protect[s] AMTSO from per se liability….” Def. AMTSO Mot., Doc. 51,

18   at 13. AMTSO claims to be an SDO, conclusively stating it satisfies each of the SDOAA

19   required attributes. Id. at 12. As to the “balance of interests” attribute, however, AMTSO

20   concedes its membership is skewed, as NSS alleges: “vendors do numerically outnumber

21   testers…in the AMTSO membership....” Id. at 5.

22                                              ARGUMENT

23             The United States urges the Court to reject AMTSO’s claimed exemption from per se

24   liability on the basis of its own conclusory assertion that it qualifies as an SDO under the

25   SDOAA. 2

26
     2
         This filing focuses on the “balance of interests” requirement of the SDOAA as an example of a
27
     clear factual dispute between the parties of a critical issue that must be resolved prior to
28
     determining whether AMTSO qualifies as an SDO under the SDOAA. The United States takes
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 5:18-cv-05711-BLF               4
               Case 5:18-cv-05711-BLF Document 91 Filed 06/26/19 Page 6 of 8




 1          As an initial matter, the Court should treat the per se exemption under the SDOAA as an
 2   affirmative defense, putting the burden on AMTSO to prove that it qualifies, with a fact-specific
 3   showing. The United States is aware of no prior court decision assigning the burden of proof to
 4   either party in the context of the application of the SDOAA, but it believes that assigning the
 5   burden to AMTSO is consistent with fundamental principles of burden-shifting articulated by the
 6   Supreme Court. “[W]here the facts with regard to an issue lie peculiarly in the knowledge of a
 7   party, that party is best situated to bear the burden of proof.” Smith v. United States, 568 U.S.
 8   106, 112 (2013) (quotation marks and citation omitted). AMTSO is best situated to articulate its
 9   own procedures for reaching consensus, and proffer evidence showing that those procedures
10   satisfy the requirements of the SDOAA.

11          Requiring AMTSO to bear the burden of qualifying for the per se exemption is also

12   consistent with Supreme Court precedent limiting antitrust exemptions. “Implied antitrust

13   immunities…are disfavored, and any exemptions from the antitrust laws are to be strictly

14   construed.” S. Motor Carriers Rate Conference, Inc. v. United States, 471 U.S. 48, 67-68

15   (1985). The bipartisan Antitrust Modernization Commission explained the reason for this

16   principle in a 2007 report, advising Congress to avoid immunities and exemptions that “displace

17   free-market competition absent extensive, careful analysis and strong evidence….” Antitrust

18   Modernization Commission, Report and Recommendations 334 (2007), available at

19   http://govinfo.library.unt.edu/amc/report_recommendation/amc_final_report.pdf. According to

20   the Commission, the free-market values underpinning the nation’s antitrust laws would be in

21   jeopardy if exemptions were granted without scrutiny. “Courts should construe all immunities

22   and exemptions from the antitrust laws narrowly.” Id. at 337.

23          AMTSO’s conclusory assertions in its motion to dismiss are insufficient to demonstrate

24   that AMTSO qualifies as an SDO under the SDOAA, and the Court therefore should not grant its

25   motion to dismiss the per se claims on that basis. AMTSO summarily pronounces that it

26   satisfies the SDOAA’s requirements, but it does not offer any specifics to support that claim.

27
     no position as to whether other requirements of the SDOAA may also be an independent basis
28
     for disqualification.
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 5:18-cv-05711-BLF               5
                Case 5:18-cv-05711-BLF Document 91 Filed 06/26/19 Page 7 of 8




 1   Indeed, to the contrary, it admits its membership is not balanced. Def. AMTSO Mot., Doc. 51, at
 2   12; id. at 5 (“vendors do numerically outnumber testers…in the AMTSO membership”). The
 3   Court should therefore resolve the application of the SDOAA at a later stage, if AMTSO
 4   properly supports its claim that it follows procedures that qualify it for SDOAA protection. Cf.
 5   McCready v. eBay, Inc., 453 F.3d 882, 892 n.2 (7th Cir. 2006) (“[I]t is incorrect to grant a
 6   motion to dismiss under Rule 12(b)(6) on the basis of an affirmative defense.”); see also
 7   PageMelding, Inc. v. ESPN, Inc., 2012 WL 3877686, at *1 (N.D. Cal. Sept. 6, 2012) (holding
 8   that there is “widespread agreement” within the Northern District of California that heightened
 9   pleading standards for complaints apply equally to affirmative defenses).
10            In the alternative, even if the Court holds that a plaintiff bears the burden of proving the

11   SDOAA does not apply to a defendant, the Court should find the Complaint here sufficient to

12   overcome a motion to dismiss. NSS alleges facts that raise serious doubt that AMSTO qualifies

13   as an SDO. NSS pleads with specificity that cybersecurity vendors, who compete with each

14   other, are able to use AMTSO to restrict competition despite objection among testing companies.

15   This is because, according to NSS, AMTSO’s makeup is unbalanced toward vendors. Taken as

16   true, a fact-finder could conclude that AMTSO does not use procedures that ensure a balance of

17   interests, and that AMTSO thus fails to qualify for the per se exemption under the SDOAA. It

18   would therefore be inappropriate to decide that the exemption applies at the motion to dismiss

19   stage.

20                                              *       *       *

21            Congress extended the per se exemption to specially qualified SDOs that present little

22   risk of anticompetitive conduct, with particular focus on enumerated attributes that prevent

23   dominance by any single group of interested persons. Whether those criteria are met presents

24   legal and factual matters that cannot be resolved on the pleadings in this case. To determine

25   AMTSO’s eligibility under the SDOAA at this point is premature and risks extending an antitrust

26   exemption beyond Congress’ intent. Accordingly, the United States recommends the Court defer

27   assessing AMTSO’s eligibility for a per se exemption until a later stage in the proceeding.

28

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 5:18-cv-05711-BLF               6
              Case 5:18-cv-05711-BLF Document 91 Filed 06/26/19 Page 8 of 8




 1                                                Respectfully submitted,
 2
 3                                                MAKAN DELRAHIM
                                                  Assistant Attorney General
 4
 5                                                DAVID L. ANDERSON
                                                  United States Attorney
 6
                                                  ANDREW C. FINCH
 7                                                Principal Deputy Assistant Attorney
 8                                                General

 9                                                MICHAEL F. MURRAY
                                                  Deputy Assistant Attorney General
10
11                                                TAYLOR M. OWINGS
                                                  Counsel to the Assistant Attorney General
12
                                                  JEFFREY D. NEGRETTE
13                                                Attorney, Appellate Section
14
     Dated: June 26, 2019                         /s/ Jeffrey D. Negrette
15                                                JEFFREY D. NEGRETTE
16
                                                  Attorneys for the United States of America
17
18
19
20
21
22
23
24
25
26
27
28

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 5:18-cv-05711-BLF               7
